Case 2:16-cv-06631-GRB-AYS Document 177 Filed 02/26/20 Page 1 of 3 PageID #: 2925



                                                       February 26, 2020
  VIA ECF
  Hon. Gary R. Brown
  United States District Court
  100 Federal Plaza
  Central Islip, NY 11722

  Letter/Motion to Compel

  RE:    Levin v. Johnson & Johnson, Johnson & Johnson Consumer Products, Inc.
         Case No.: 16-cv-6631-GRB-AYS

  Dear Judge Brown,
          As the Court is aware, my name is Isaac Levin, the Pro Se Plaintiff and the injured party
  in the above-subject matter (hereinafter referred to as “Levin”).

          Levin is elated from the fact that finally there is a judge who will be able to look at the
  facts in this case and provide fair and impartial adjudications on the merits. Most likely Levin
  gained another several years to live.

          The issue is no longer whether Levin was injured from the ‘direct and intentional’ adding
  of formaldehyde to approximately 50 products of Johnson. In the 1980’s, the EPA declared FA
  (formaldehyde) as a probable human carcinogen and in 2004 the IARC declared formaldehyde as
  a human carcinogen. Thereafter, several other US agencies declared that FA is a human
  carcinogen. Levin in ECF #164 demonstrated, based on Defendant Johnson’s own documents,
  that they added a human carcinogen ‘directly and intentionally’ to approximately 50 products.
  Even though they added FA directly and intentionally, it was not listed on the ingredient label.

         In ECF#174 Levin made ref to Exhibit #115 but failed to upload it. It is now uploaded. The
  Court can now see the extent of Levin’s injury.

         In ECF# 164 Levin demonstrated that Johnson concocted the expert reports of Dr. Lazar
  and Dr. Seal.

         Accordingly, Levin has several issues that need this Court’s resolution.

         The Johnson Defendants identified Dr. Seal as an expert and subsequently filed his expert
  report on January 17, 2019, [ECF#124-13, PageId #:1344], and therefore, Levin is entitled to
  depose Dr. Seal pursuant to applicable Rules of Civil Procedure. Specifically, Rule 26(b)(4)(A)
  provides that:

  Deposition of an Expert Who May Testify. A party may depose any person who has been identified
  as an expert whose opinions may be presented at trial. If Rule 26(a)(2)(B) requires a report from
  the expert, the deposition may be conducted only after the report is provided.


                                                  1
Case 2:16-cv-06631-GRB-AYS Document 177 Filed 02/26/20 Page 2 of 3 PageID #: 2926



          However, contrary to the above the Johnson Defendants have taken the position that they
  will not provide Dr. Seal for a deposition until such time that:

         “The J&J Defendants will address the production of Dr. Seal for a deposition after
         receipt of Plaintiff's affirmative expert report(s) in support of Plaintiff's claims.”

          This lacks support by any provision of the Federal Rules. Furthermore, On September 24,
  2019 the Magistrate Judge confirmed a new schedule. [ECF#159]. Defendants, Dow and KIK, in
  their proposed new schedule, footnote 2, state the following:

            “Plaintiff reserves the right to seek to depose Dow and KIK Custom Products,
            Inc.’s expert witness(es) even if he does not retain any expert witness(es).
            Defendants likewise reserve the right to object to the taking of expert
            depositions if Plaintiff does not retain any expert witness(es).”

          Defendants jumped on the band wagon when Levin stated that he may not provide an expert
  report. Levin is now working on an expert report which will be filed timely. There is no provision
  in the FRCP to support the contingency of a deposition of defendant’s expert on whether Plaintiff
  will retain an expert witness.
         Therefore, Levin is seeking a court order to maintain the scheduled deposition of Dr. Seal
  now due on March 25, 2020. Levin approached the Magistrate Judge more than once but to no
  avail.
          In ECF#164 Levin, on the deposition of Dr. Swei, the 30(b)(6) witness of Johnson,
  demonstrated how Dr. Swei was continuously lying. Dr. Lazar constructed his expert report on the
  lies of Dr. Swei. While Levin has the intentions to attack it in the motion in limine, Levin also
  believes, that because they lied, Levin is entitled at this time to explore their lies with a second
  deposition. Dr. Swei is cc’d on all the email exchanges by the defendant and in fact was appointed
  the project manager to remove the toxins from the Product.
         As we know now, the Johnson baby shampoo (the “Product”) contained two toxins. FA
  and 1,4 dioxane. Therefore, Levin in interrogatories tried to explore both toxins. Levin did not
  know that interrogatories are limited to 25 only. The Johnson Defendants made a big deal out of it
  and approached the Magistrate Judge. Levin stated:


         “In another attempt at delay and in opposition to Levin’s reasonable requests,
         Defendants filed a letter with the Court (Doc#36) standing for the proposition that
         expanding the interrogatories would be inconsistent with Rule 26(b)(1) and
         26(b)(2) citing Demeade v. King, No. 00-cv-0407E(F) 2001 U.S. Dist. LEXIS
         26998 at *3 (W.D.N.Y. Dec 6, 2001)1 See Exhibit “A.” However, in Demeade,
         Judge John T. Elfin concluded that, “Accordingly, it is hereby ORDERED that
         plaintiffs' motion to exceed twenty-five interrogatories is granted and that


  1
    Defendants indicated that this case law is hard to find and therefore is providing the Court with
  a copy as exhibit “A”.
                                                   2
Case 2:16-cv-06631-GRB-AYS Document 177 Filed 02/26/20 Page 3 of 3 PageID #: 2927



         Defendants are ordered to answer each interrogatory in plaintiffs' January 5, 2001
         request.” Thus, Defendants’ reliance on this case is misplaced at best.” [Ecf #38]

         The Magistrate Judge as usual rejected Levin’s argument even though Levin was supported
  by case law from the Western District of New York.

          When the Johnson defendants promised to deliver a peer report on FA, and the date and
  manufacturing plant of the last bottle of baby shampoo used by Levin, the Johnson defendants
  relied on the fact that the MJ permitted 25 interrogatories only.

          At this time, Levin has propounded 28 interrogatories on KIK and possibly two sub
  interrogatories. KIK requested additional time to respond. In consideration, Levin requested that
  they respond to the 28 interrogatories. Levin believes that it is fair exchange. But KIK elected to
  respond to 25 interrogatories only.

         The following are the three additional interrogatories:

  Interrogatory No. 26:
  Please identify all the Johnson products that you manufacture for Johnson that include Q-15.


  Interrogatory No. 27:
  Please identify all the Johnson products that you manufacture for Johnson that include a surfactant.
  (Levin believes that the surfactant contains (30% FA)
  Interrogatory No. 28:
  As to 22(a) please identify the manufacturer of the surfactant to each product and their product
  number.

         In consideration of the above, Levin is asking for a court order to compel KIK to truthfully
  respond to all 28 interrogatories.


                                                        Respectfully submitted,
                                                        /s/ Isaac Levin
                                                        ISAAC LEVIN
                                                        Pro Se Plaintiff
                                                        960 Cliffside Avenue
                                                        N. Woodmere NY 11581
                                                        Isaaclevin2010@gmail.com
                                                        516-374-0188

  All Counsel(s) of record via ECF.

                                                   3
